SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34195 Layne Christensen Company (Exact name of registrant as specified in its charter) Delaware 48-0920712 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1800 Hughes Landing Boulevard Ste 800 The Woodlands, TX (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) (281)475-2600 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicated by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-acceleratedfiler ¨ (Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox There were 19,804,526 shares of common stock, $.01 par value per share, outstanding on August 26, 2016. LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES Form 10-Q For the QUARTERLY PERIOD ENDED JULY 31, 2016 INDEX Page PART I ITEM1. Financial Statements (Unaudited) 3 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 33 ITEM4. Controls and Procedures 33 PARTII ITEM1. Legal Proceedings 34 ITEM1A. Risk Factors 34 ITEM2. Unregistered Sales of Equity Securities and Use of Proceeds 34 ITEM3. Defaults Upon Senior Securities 34 ITEM4. Mine Safety Disclosures 34 ITEM5. Other Information 34 ITEM6. Exhibits 35 Signatures 36 2 PART I ITEM 1. Financial Statements LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS July 31, January 31, (in thousands) (unaudited) (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Customer receivables, less allowance of $3,910 and $3,494, respectively Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Other Assets held for sale Total current assets Property and equipment, net Other assets: Investment in affiliates Other Total other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Accrued expenses and other current liabilities Billings in excess of costs and estimated earnings on uncompleted contracts Total current liabilities Noncurrent liabilities: Convertible notes, net Long-term debt 12 15 Other Total noncurrent liabilities Equity: Common stock, par value $.01 per share, 60,000 shares authorized, 19,805 and 19,789 shares issued and outstanding, respectively Capital in excess of par value Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Layne Christensen Company equity Noncontrolling interests 48 48 Total equity Total liabilities and equity $ $ See Notes to Condensed Consolidated Financial Statements. 3 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Six Months Ended July 31, Ended July 31, (unaudited) (unaudited) (in thousands, except per share data) Revenues $ Cost of revenues (exclusive of depreciation, amortization, and impairment charges shown below) Selling, general and administrative expenses (exclusive of depreciation, amortization, and impairment charges shown below) Depreciation and amortization ) Impairment charges — ) — ) Restructuring costs ) Equity in earnings (losses) of affiliates ) ) Gain on extinguishment of debt — — — Interest expense ) Other income, net Loss from continuing operations before income taxes ) Income tax benefit (expense) ) Net loss from continuing operations ) Net income from discontinued operations — — Net loss $ ) $ ) $ ) $ ) Earnings (loss) per share information: Loss per share from continuing operations - basic and diluted $ ) $ ) $ ) $ ) Earnings per share from discontinued operations - basic and diluted — — Loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and dilutive See Notes to Condensed Consolidated Financial Statements. 4 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME Three Months Six Months Ended July 31, Ended July 31, (unaudited) (unaudited) (in thousands) Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss): Foreign currency translation adjustments (net of taxes of $0.1 million and $0.0 million for 2016 and 2015, respectively) ) ) Other comprehensive income (loss) ) ) Comprehensive loss $ ) $ ) $ ) $ ) See Notes to Condensed Consolidated Financial Statements. 5 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EQUITY (UNAUDITED) Total Accumulated Layne Capital In Other Christensen Common Stock Excess of Accumulated Comprehensive Company Noncontrolling (in thousands) Shares Amount Par Value Deficit (Loss) Income Equity Interest Total Balance February 1, 2016 $ $ $ ) $ ) $ $ 48 $ Net loss — — — ) — ) — ) Other comprehensive income — Issuance of nonvested shares 14 — Issuance of common stock for vested restricted stock units 2 — Equity-based compensation — Balance July 31, 2016 $ $ $ ) $ ) $ $ 48 $ See Notes to Condensed Consolidated Financial Statements. 6 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOW Six Months Ended July 31, (unaudited) (in thousands) Cash flow from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash flow from operating activities: Depreciation and amortization Bad debt expense Amortization of discount and deferred financing costs Gain on extinguishment of debt — ) Deferred income taxes ) ) Equity-based compensation Equity in earnings of affiliates ) Dividends received from affiliates Restructuring costs — Write-down of inventory — Impairment charges — Gain from disposal of property and equipment ) ) Changes in current assets and liabilities: Customer receivables ) Costs and estimated earnings in excess of billings on uncompleted contracts ) ) Inventories Other current assets Accounts payable and accrued expenses ) ) Billings in excess of costs and estimated earnings on uncompleted contracts ) Other, net ) Cash used in operating activities ) ) Cash flow from investing activities: Additions to property and equipment ) ) Proceeds from disposal of property and equipment Release of cash from restricted accounts Cash used in investing activities ) ) Cash flow from financing activities: Repayments under revolving loan facilities — ) Proceeds from 8.0% convertible notes — Payment of debt issuance costs (8 ) ) Principal payments under capital lease obligation ) ) Purchases and retirement of treasury stock — ) Cash (used in) provided by financing activities ) Effects of exchange rate changes on cash 55 Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See Notes to Condensed Consolidated Financial Statements. 7 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Accounting Policies and Basis of Presentation Description of Business—Layne Christensen Company (together with its subsidiaries “Layne,” the “Company,” “we,” “our,” or “us”) is a global water management, construction and drilling company. We primarily operate in North America and South America. During the fiscal year ended January 31, 2016, we implemented a plan to exit our operations in Africa and Australia. Our customers include government agencies, investor-owned water utilities, industrial companies, global mining companies, consulting and engineering firms, heavy civil construction contractors, oil and gas companies and agribusinesses. We have an ownership interest in certain foreign affiliates operating in Latin America. Fiscal Year – Our fiscal year end is January31. References to fiscal years (in the form of “FY2017,” etc.) are to the twelve months ended on January 31 of that year. Investment in Affiliated Companies – Investments in affiliates in which we have the ability to exercise significant influence, but do not hold a controlling interest over operating and financial policies, are accounted for by the equity method. We evaluate our equity method investments for impairment when events or changes in circumstances indicate there is a loss in value of the investment that is other than a temporary decline. During the three months ended July 31, 2016, due to the continued softness in minerals pricing and the extended downturn in the minerals market, we extended our review of our equity method investments for impairment. Based on such analysis, no indication of impairment existed as of July 31, 2016.
